Citation Nr: 0608284	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease and spondylosis with L5 
radiculopathy, lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(the RO).

Procedural history

The veteran served on active duty from September 1979 to 
August 2001.

In an October 2002 rating decision, the RO, in pertinent 
part, granted service connection for a disability 
characterized as degenerative disc disease, lumbosacral spine 
with sciatica, rated as noncompensable (zero percent 
disabling) as of September 1, 2001.  The veteran indicated 
disagreement with that disability rating and, after being 
issued a statement of the case, he perfected his appeal by 
submitting a substantive appeal (VA Form 9) in October 2003.

In a January 2004 rating decision, the RO increased the 
rating assigned for the veteran's service-connected 
lumbosacral spine disorder, now characterized as degenerative 
disc disease and spondylosis with L5 radiculopathy, 
lumbosacral spine, to 10 percent, effective as of October 30, 
2003.  

In September 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  The transcript of 
that hearing has been associated with the veteran's VA claims 
file.

In March 2005, the Board remanded this issue to the VA 
Appeals Management Center (AMC) in order to obtain additional 
evidence.  In that remand, the Board in passing noted that 
the veteran, through his representative, raised the matter of 
entitlement to an effective date earlier than October 30, 
2003 for the award of the 
10 percent disability rating for his service-connected lumbar 
spine disorder.  The Board pointed out that this matter had 
not been developed for appellate review and was accordingly 
being referred to the RO for action as appropriate, citing 
Fenderson v. West, 12 Vet. App. 119 (1999), which allows for 
the assignment of staged ratings for a claim for increased 
compensation arising from an original grant of service 
connection.

In a September 2005 rating decision, the AMC increased the 
rating assigned for the veteran's lumbosacral spine disorder 
to 20 percent, effective as of April 26, 2005 and assigned an 
earlier effective date of May 8, 2003 for the award of the 
prior 
10 percent rating for this disability.  The veteran's VA 
claims folder was thereafter returned to the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required of him.

Issues not on appeal

In its March 2005 decision, the Board denied the veteran's 
claim for an increased (compensable) disability rating for 
service-connected macrovesicular steatosis with peripheral 
fibrosis.  That issue, accordingly, is not longer on appeal 
and will not be further considered by the Board.

In its September 2005 rating decision, the AMC granted 
service connection for intermittent sciatica, right lower 
extremity, associated with the service-connected low back 
disability.  A 10 percent disability rating was assigned.  To 
the Board 's knowledge, he veteran has not indicated 
disagreement that determination.



REMAND

After a review of the development of the matter on appeal, 
the Board is of the opinion that this issue must be remanded.  
The Board regrets the necessity of remanding this case twice.  
However, as discussed below another remand is required by 
recent events.

As was described in the Introduction, in a September 2005 
rating decision the AMC granted an increased rating for the 
service-connected low back disability.  In addition, the AMC 
granted service connection for sciatica of the right lower 
extremity on a secondary basis.  The veteran was notified of 
that decision by letter dated October 26, 2005; nothing 
further has been heard from either him or his local 
representative in Denver.  Representatives of Disabled 
American Veterans in Washington, D.C. submitted a substitute 
VA Form 646 in November 2005 and a Post-Remand Brief in 
February 2006.   

The Board is of course aware the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  However, in light of the recent grant of 
increased disability, the lack of communication from the 
veteran and his local representative, and especially because 
as discussed immediately below this case must be remanded in 
any event, the Board believes that inquiry should be made as 
to whether the veteran wishes to continue to pursue this 
appeal.

Reason for remand

On March 3, 2006, the issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

In the present appeal, which arises from an original claim 
for service connection, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection (see RO's 
letter of July 31, 2002), but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, other 
than being advised that, "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse" (see the AMC letter of March 17, 2005).

As the question of effective dates is pertinent to the 
current appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Because the Board cannot rectify this deficiency on 
its own, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded for further development.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  The veteran should be contacted 
through his representative (preferably 
his local DAV representative in Denver) 
and asked whether he wishes to pursue 
this appeal.  If the veteran's response 
is affirmative, he is to be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information and evidence needed to 
establish an increased rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  Thereafter, if required by the 
evidentiary posture of the case, VBA 
should readjudicate the issue on appeal.  
If necessary, a SSOC should be prepared 
and should be furnished to the veteran 
and his representative.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

